Citation Nr: 1733252	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for pseudofolliculitis barbae prior to June 11, 2013.

2.  Entitlement to an effective date earlier than October 28, 2015 for a 20 percent rating for left knee subluxation.

3.  Entitlement to an effective date earlier than October 28, 2015, for a 20 percent rating for left knee limitation of flexion.

4.  Entitlement to an effective date earlier than October 28, 2015, for a 10 percent rating for left knee limitation of extension. 


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to July 1994. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) and a January 2016 rating decision by the VA Appeals Management Center (currently known as the Appeals Management Office (AMO)). 

In June 2015, the Board remanded the Veteran's pseudofolliculitis barbae claim, and in June 2016, the Board again remanded the Veteran's pseudofolliculitis barbae claim as well as the earlier effective date claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that a VA Form 21-22 dated March 2007 appointing Disabled American Veterans (DAV) is of record.  However, in a statement dated April 2017, the Veteran revoked representation of DAV and clarified that he is pursuing his claims pro se.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to June 11, 2013, the Veteran's service-connected pseudofolliculitis barbae affected less than 5 percent of the entire body and less than 5 percent of exposed areas affected and did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  

2.  Prior to October 28, 2015, the Veteran's service-connected left knee subluxation was no worse than slight.    

3.  The Veteran filed his claim for left knee subluxation on September 10, 2007.

4.  The evidence shows that the Veteran did not meet the criteria for a separate rating for left knee flexion prior to October 28, 2015.

5.  The evidence shows that the Veteran did not meet the criteria for a separate rating for left knee extension prior to October 28, 2015.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected pseudofolliculitis barbae have not been met prior to June 11, 2013.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

2.  The criteria for a disability rating in excess of the currently assigned 10 percent for the service-connected left knee subluxation prior to October 28, 2015 are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (2016).

3.  The criteria for an effective date prior to October 28, 2015 for the grant of a separate 20 percent rating for left knee flexion have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400.

4.  The criteria for an effective date prior to October 28, 2015 for the grant of a separate 10 percent rating for left knee extension have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his pseudofolliculitis barbae prior to June 11, 2013 and an increased disability rating for his left knee subluxation prior to October 28, 2015 as well as entitlement to earlier effective dates for the assignment of a 20 percent disability rating for left knee flexion and for the assignment of a 10 percent disability rating for left knee extension.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in June 2015, the Board remanded the Veteran's pseudofolliculitis barbae claim, and in June 2016, the Board again remanded the Veteran's pseudofolliculitis barbae claim as well as the left knee subluxation, left knee flexion, and left knee extension claims for the AOJ to issue a statement of the case (SOC) as to the left knee claims and for a VA examination and medical opinion regarding the pseudofolliculitis barbae claims.  The AOJ thereafter provided a SOC for the left knee claims, and the Veteran then completed his appeal with the filing of a timely substantive appeal (VA Form 9) in March 2017.  Further, he was provided a VA examination for his pseudofolliculitis barbae claim in October 2015 with a medical opinion obtained as to the medication required for the disability in January 2017.  Accordingly, the Board's remand instructions have been complied with regarding the claims on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter mailed to the Veteran in October 2007, prior to the initial adjudication of his claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA and private treatment records.  

The Veteran was afforded VA examinations for his knees in October 2007 and October 2015 and for his pseudofolliculitis barbae in October 2007 with a medical opinion obtained in January 2017 addressing the medication taken for the disability.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  

Accordingly, the Board will proceed to a decision.
Higher evaluation for pseudofolliculitis barbae prior to June 11, 2013

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R., Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

When an unlisted condition is encountered it will be rated by analogy under the Diagnostic Code for a closely related disease or injury in which not only the functions affected but the anatomical location and symptoms are closely analogous.  38 C.F.R. § 4.20.

The Veteran contends that the severity of his service-connected pseudofolliculitis barbae warrants a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7806 prior to June 11, 2013.  There is no Diagnostic Code that specifically addresses pseudofolliculitis barbae; therefore, the Veteran's skin disability has been evaluated by analogy under Code 7806 for dermatitis or eczema. 

Under Diagnostic Code 7806, a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. A 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs," but are instead available for "all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs."  Warren v. McDonald, 28 Vet. App. 194, 197 (2016).

A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Code 7800), or scars (Code 7801-7805) depending on the predominant disability.  38 C.F.R. § 4.118.
The Veteran was provided a VA examination in October 2007.  He reported that the pseudofolliculitis barbae started in service and that he was advised not to shave as his beard was the affected area.  Although he reported decreased pustules, he did not shave closely.  When the pustules flared up, he had itching and pain.  He used minocycline on a constant basis.  The examiner noted that minocycline was not a corticosteroid or an immunosuppressive.  The Veteran also noted use of clindamycin lotion to the beard on a daily basis for a period of greater than 6 weeks.  The examiner noted that clindamycin was not a corticosteroid or an immunosuppressive.  Upon examination, the examiner reported that the pseudofolliculitis barbae affected less than 5 percent of the total body area and exposed area.  She specifically reported a few scattered 0.1 mm. papules in the beard area along the mandible and chin, 2 pustules (0.1 mm. and 0.2 mm.) on the left side of the lower mandible in the beard area, and one 0.1 mm. pustule on the right side of the chin. 

The Veteran submitted a VA Disability Benefits Questionnaire in May 2012 by J.M., M.D.  He was diagnosed with pseudofolliculitis barbae.  He reported that he had not been treated with oral or topical medications in the past 12 months for any skin condition nor had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  While Dr. J.M. reported that the Veteran had dermatitis which covered less than 5 percent of the total body area and 20 to 40 percent of the exposed skin area, he did not report what percent of the total body area and affected area was shown specifically by the pseudofolliculitis barbae.  

VA treatment records dated prior to June 11, 2013 also document the Veteran's treatment for his pseudofolliculitis barbae.  A September 2006 treatment record noted the Veteran's treatment of tretinoin cream, selenium lotion, and Miconazole.  In March 2007 he was directed to discontinue selenium and tretinoin cream but he continued to use clindamycin in the morning.  He reported in a December 2007 treatment evaluation that he used clindamycin daily to the beard area.  He thought the topical therapy helped more than pills for treatment of the pseudofolliculitis barbae.  An October 2008 treatment record indicated the Veteran was doing "excellent" on his therapy which included miconazole and clindamycin.  A treatment record dated August 2012 notes the Veteran's beard area had a few small areas of post-inflammatory hyperpigmentation and no other lesions.  His pseudofolliculitis barbae was reported to have been well-controlled and he used clindamycin topically for treatment.  The Veteran used clippers rather than a razor when shaving.          

Based on the foregoing, the Board finds that a compensable disability rating is not warranted for the Veteran's pseudofolliculitis barbae prior to June 11, 2013.  As discussed above, to warrant a 10 percent disability rating under Diagnostic Code 7806, the evidence must show involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed skin areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Crucially, the competent and probative evidence prior to June 11, 2013 does not demonstrate that the Veteran's pseudofolliculitis barbae involves at least 5 percent of the entire body or 5 percent of the exposed affected area.  While the Board acknowledges Dr. J.M.'s report in the May 2012 Disability Benefits Questionnaire that the Veteran has dermatitis that affects 20 to 40 percent of the affected area, Dr. J.M. did not specifically note the involvement of the pseudofolliculitis barbae.  Notably, the Veteran has been diagnosed with nonservice-connected folliculitis on his scalp and tinea cruris.  See, e.g., a VA treatment record dated March 2007.  Further, the remainder of medical evidence which includes the October 2007 VA examination report discussed above as well as an October 2015 VA examination indicates that the affected area of the pseudofolliculitis barbae is less than 5 percent.  As such, the Board finds that the pseudofolliculitis barbae does not involve at least 5 percent of the entire body or the exposed areas affected.   Furthermore, none of the examiners or treating clinicians noted that the disorder was disfiguring or interfered with function.  

Additionally, throughout the course of the period under consideration, the Veteran has been prescribed multiple medications to treat his pseudofolliculitis barbae, including clindamycin, Minocin, miconazole, minocycline, and tretinoin.  The Board previously remanded the pseudofolliculitis claim in June 2016 to obtain a medical opinion as to whether each medication is like or similar to corticosteroids or other immunosuppressive drugs.  Thereafter, in a medical opinion dated January 2017, a VA examiner noted review of the claims folder and indicated that the Veteran's medication for his pseudofolliculitis barbae prior to June 11, 2013 is not immunosuppressive drugs.  The examiner reported that the Veteran did not have any diagnosis or indication of any immunocompromise or immune modulated condition.  Further, the medication used by the Veteran prior to June 11, 2013 has a proven record of efficacy without any indication of affecting the immune system as long as they are used as directed.  

The Board finds that the January 2017 VA examiner's opinion as to whether the medication used by the Veteran prior to June 11, 2013 was like or similar to immunosuppressive drugs was based on thorough review of the Veteran's medical history and current condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  There is no medical evidence to the contrary.  As such, the Board finds that prior to June 11, 2013, there is no evidence that the Veteran's pseudofolliculitis barbae requires systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.

The Board also notes that even if the Veteran's pseudofolliculitis barbae required corticosteroids or other immunosuppressive drugs, such would not warrant a compensable disability rating.  In this regard, the Board notes the recent holding of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017).  The Federal Circuit held that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  In this case, the only area of the Veteran's body that has been affected by the pseudofolliculitis is his beard area which, as discussed above, involves less than 5 percent of his entire body and the affected areas.  Therefore, even if the medication he used prior to June 11, 2013 were like corticosteroids or other immunosuppressive drugs, as the medication was for a particular surface area (his beard area) as opposed to treatment to or affecting the body as a whole, the Board finds that the medication used by the Veteran does not amount to systemic therapy.        

A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Code 7801-7805), or based on impairment of function.  See 38 C.F.R. § 4.118.  The Board finds that while the record reflects that the Veteran has some bumps on his face, his predominant skin disability most closely approximates a rating based on dermatitis and eczema under Diagnostic Code 7806, and is appropriately rated based on less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  

In this case, because disabilities under Diagnostic Code 7806 are to be rated either as dermatitis or rated as a disfigurement of the head, face, or neck, or rated as scars, "depending on the predominant disability," the Board finds that the Veteran may not receive other ratings for the service-connected pseudofolliculitis barbae in addition to the currently-assigned noncompensable percent rating under Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (Schedule of Ratings - Skin). 

Additionally, the Veteran is not shown to have benign neoplasms on the skin, or impairment of function due to the skin disability.  He is also not shown to have disfigurement of head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears, cheeks (lips), or with at least one characteristic of disfigurement so as to warrant a compensable rating under Diagnostic Code 7800.  In light of the foregoing, the foregoing, the Board finds that the Veteran is not entitled to a compensable disability rating for his pseudofolliculitis barbae prior to June 11, 2013.  
Higher evaluation for left knee subluxation

The Veteran filed a claim of entitlement to a disability rating in excess of 10 percent for left knee subluxation in September 2007.  In the above-referenced January 2016 rating decision, the AMO awarded the Veteran a 20 percent disability rating for this disability effective October 28, 2015.  The Veteran disagreed with the assigned effective date of the 20 percent disability rating, essentially arguing that while he was satisfied with the 20 percent rating, this rating should go back to the date he filed the increased rating claim i.e. September 2007.  The Board notes that in the June 2016 decision, the Board indicated the Veteran therefore withdrew the issue of entitlement to an increased disability rating for left knee subluxation, but remanded the issue of entitlement to an effective date earlier than October 28, 2015 for the assignment of the 20 percent disability rating.  However, as the Veteran essentially argues that he should be entitled to a disability rating in excess of 10 percent prior to October 28, 2015 for left knee subluxation, the Board has recharacterized the issue as such.  

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

The Veteran's left knee subluxation is currently evaluated at 10 percent disabling prior to October 28, 2015 under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of leg flexion).  However, as 38 C.F.R. § 4.71a, Diagnostic Code 5257 considers the specific disability at issue (recurrent subluxation or lateral instability), the Board finds that this is the appropriate Diagnostic Code for evaluation of the Veteran's left knee subluxation.  Indeed, he is currently rated under Diagnostic Code 5257 for left knee subluxation from October 28, 2015.  

Under Diagnostic Code 5257, regarding recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted if such impairment is slight; a 20 percent rating is warranted if such impairment is moderate; and, a 30 percent maximum rating is warranted if such impairment is severe.  38 C.F.R. § 4.71a.

Terms such as "slight," "moderate," and "severe," are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "slight," "moderate," and "severe," by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

On VA examination in October 2007, the Veteran reported increased pain with walking as well as use of a brace during the day and intermittent use of a cane.  He was able to stand for up to one hour and could walk a quarter of a mile.  The examiner documented giving way, instability, pain, stiffness, flare-ups, weakness, and swelling, but no locking episodes, effusion, or inflammation.  The Veteran reported that the left knee subluxation had no effect on feeding, bathing, dressing, toileting, or grooming; mild effect on traveling; moderate effect on chores and recreation; severe effect on exercise; and prevented him from playing sports.  The examiner also noted antalgic gait and abnormal shoe wear pattern.  However, upon examination, the examiner reported no clicks or snaps, grinding, or instability.  

The Veteran submitted a VA Disability Benefits Questionnaire for his knees in May 2012 from Dr. J.M.  He continued to report flare-ups although he did not report the use of any assistive devices.  Upon examination, anterior, posterior, and medial-lateral instability testing was normal.  The examiner further noted that there was no evidence or history of recurrent patellar subluxation/dislocation but then indicated in an addendum report that the subluxation was intermittent.

The Veteran was afforded a VA examination on October 28, 2015.  He reported constant use of a brace as well as pain in the knee and giving out at times.  He further noted that he was not able to stand for a long period of time and that the knee sometimes locked up.  The examiner reported that while the Veteran did not have a flare-up during the examination, the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  Moreover, he reported that pain, weakness, fatigability, or incoordination may significantly limit functional ability during a flare-up or when the joint is used repeatedly over a period of time.  He also reported moderate recurrent subluxation and no lateral instability or effusion.        

The Board also notes that VA treatment records document treatment for the Veteran's left knee disability.  Specifically, an April 2007 record notes occasional swelling and locking and an October 2007 X-ray report was within normal limits.  A February 2008 record indicates increased pain and instability.  A May 2012 record noted his use of a brace, and a May 2013 record noted his difficulty with prolonged standing and movement.  An August 2013 record indicated that his knee gave out and that approximately every two weeks he had a fall due to the weakness.  At that time, he denied locking or swelling.  He had positive crepitus and grinding as well as guarding.  An X-ray report revealed fairly well maintained joint space and some evidence of an early enthesophyte in the superior portion of the patella.    

On review, the Board finds that prior to October 28, 2015, the Veteran's left knee subluxation is no more than slight, and therefore a 20 percent disability rating is not warranted under Diagnostic Code 5257.  Though the record shows that the Veteran occasionally uses a knee brace for support, the Veteran is still able to ambulate to  include being able to walk a quarter of a mile and has not reported regularly or constantly using his knee brace prior to October 28, 2015.  Significantly, the May 2012 VA examiner specifically reported that the Veteran's subluxation was only intermittent.  Moreover, the October 2007 VA examiner reported no clicks or snaps, grinding, or instability.  While the August 2013 VA treatment record noted positive crepitus and grinding, X-ray reports of record prior to October 28, 2015 indicate essentially normal findings.  See, e.g., VA treatment record dated August 2013.  The Board further reiterates the May 2012 VA examination testing of instability and that such testing revealed normal findings.  In light of the foregoing, in particular the medical opinion that subluxation was intermittent, the Board finds that the Veteran's left knee subluxation does not meet or nearly approximate the level of "moderate" impairment and instability of the left knee prior to October 28, 2015.  The Board does not find that there is a question as to whether the Veteran's disability picture showing "mild" subluxation of the left knee is a "moderate" or "slight" impairment.  Thus, the criteria for a disability rating greater than 10 percent for the left knee subluxation prior to October 28, 2015 have not been met or approximated under Diagnostic Code 5257, and a rating greater than 10 percent is not warranted.  38 C.F.R. § 4.71a. 

In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  During the period under consideration, the Veteran complained of pain and limitation on physical activity, including exercise, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, these symptoms are included in the basis for the 10 percent rating.  Therefore, these factors, and their resulting functional limitation, are fully contemplated by the current 10 percent rating.  The Board finds the current rating encapsulates the Veteran's symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating higher than 10 percent is warranted prior to October 28, 2015, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular consideration

With regard to extraschedular consideration, the Veteran has not raised any issue pertaining to this matter, nor have any other issues pertaining to extraschedular consideration been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Rice consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran was awarded TDIU in a November 2015 rating decision effective June 26, 2015.  He has not appealed the assigned effective date for the award of TDIU.  

Earlier effective dates for left knee flexion and extension

By way of procedural background, in a December 2004 rating decision the RO granted service connection for left knee subluxation effective February 11, 2004.  On September 10, 2007, the Veteran filed a claim for an increased rating for his left knee subluxation.  A separate 20 rating for limitation of flexion and a separate 10 percent rating for limitation of extension associated with the left knee subluxation were thereafter granted in the above-referenced January 2016 rating decision with effective dates of October 28, 2015 based on the findings of a VA examination on that date.  In February 2016, the Veteran submitted a notice of disagreement with the assigned effective dates for the left knee flexion and extension and the case was subsequently appealed to the Board. 

The medical evidence of record demonstrates that the Veteran's left knee impairment is manifested by joint pain and limited range of motion.  This symptomatology is congruent with the criteria set out in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 [limitation of flexion] and 5261 [limitation of extension].  Accordingly, the Board finds that rating the Veteran under Diagnostic Codes 5260 and 5261 is appropriate in this case.  Moreover, a veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.  Indeed, the Veteran's left knee flexion is rated as 20 percent disabling under Diagnostic Code 5260 and his left knee extension is rated as 10 percent disabling under Diagnostic Code 5261.
Under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

In the present case, the Veteran has been granted separate ratings for various complications associated with his left knee subluxation, to include limitation of flexion and extension.  Therefore, the Board considers the grants for left knee flexion and left knee extension as separate initial ratings which are part and parcel of the left knee subluxation increased rating claim that was filed on September 10, 2007.  In other words, the Board construes the February 2016 statement as a notice of disagreement for the Veteran's complications associated with left knee subluxation.  Accordingly, the Board will consider whether an earlier effective date for the grants of a separate initial 20 percent disability rating for left knee flexion and a separate initial 10 percent disability rating for left knee extension are warranted from September 10, 2007 to October 27, 2015. 

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

VA law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

On VA examination in October 2007, the Veteran reported increased pain with walking as well as use of a brace during the day and intermittent use of a cane.  He was able to stand for up to one hour and could walk a quarter of a mile.  The examiner documented giving way, instability, pain, stiffness, flare-ups, weakness, and swelling, but no locking episodes, effusion, or inflammation.  The Veteran reported that the left knee subluxation had no effect on feeding, bathing, dressing, toileting, or grooming; mild effect on traveling; moderate effect on chores and recreation; severe effect on exercise; and prevented him from playing sports.  The examiner also noted antalgic gait and abnormal shoe wear pattern.  Range of motion testing revealed active flexion to 95 degrees with pain at 70 degrees, active extension to 5 degrees with pain at 5 degrees, passive flexion to 105 degrees with pain at 70 degrees, and passive extension to 5 degrees with pain at 5 degrees.  On repetitive use, flexion was limited to 85 degrees with the limiting factor being pain.  There were no findings of ankylosis.     

The Veteran was provided another VA examination in May 2012.  He continued to report flare-ups although he did not report the use of any assistive devices.  Upon examination, range of motion testing revealed left knee flexion of 140 degrees or greater and extension to zero degrees with no objective evidence of painful motion.  Repetitive-use testing revealed no additional loss of motion.  Moreover, the Veteran did not have any functional loss and/or functional impairment of the knee and lower leg.  

The Veteran was afforded a VA examination on October 28, 2015.  He reported not being able to stand for a long period of time and that the left knee sometimes locked up.  The examiner reported that while the Veteran did not have a flare-up during the examination, the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  Moreover, he reported that pain, weakness, fatigability, or incoordination may significantly limit functional ability during a flare-up or when the joint is used repeatedly over a period of time.  Range of motion testing revealed left knee flexion to 30 degrees and extension to 10 degrees with pain on motion and no additional loss of motion upon repetitive-use testing.  There were no findings of ankylosis.        

The Board also notes that VA treatment records document treatment for the Veteran's left knee impairment.  An August 2013 record documented left knee flexion of 85 degrees with full extension.  

Based on the foregoing, the Board finds that a separate 20 percent disability rating for left knee flexion under Diagnostic Code 5260 and a separate 10 percent disability rating for left knee extension under Diagnostic Code 5261 are not warranted prior to October 28, 2015.  Indeed, the Board notes that the evidence demonstrates that compensable evaluations are not warranted during this period.  In this regard, prior to October 28, 2015, the Veteran has shown at worst 70 degrees flexion and 5 degrees extension even with consideration of pain and functional loss.  38 C.F.R. § 4.40, 4.45, 4.59.  As discussed above, a 20 percent rating under Diagnostic Code 5260 requires flexion limited to 30 degrees and a 10 percent rating requires flexion limited to 45 degrees.  Further, a 10 percent rating under Diagnostic Code 5261 requires extension limited to 10 degrees.  Such evidence has not been demonstrated prior to October 28, 2015.  

As such, the Board finds that an effective date prior to October 28, 2015 is not warranted for the award of a 20 percent rating for left knee flexion and the award of a 10 percent rating for left knee extension.  In other words, October 28, 2015 is the date entitlement arose for the left knee flexion and extension.  
    

ORDER

Entitlement to a compensable rating for pseudofolliculitis barbae prior to June 11, 2013 is denied.

Entitlement to an effective date earlier than October 28, 2015 for a 20 percent rating for left knee subluxation is denied.

Entitlement to an effective date earlier than October 28, 2015, for a 20 percent rating for left knee limitation of flexion is denied.

Entitlement to an effective date earlier than October 28, 2015, for a 10 percent rating for left knee limitation of extension is denied. 




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


